--------------------------------------------------------------------------------

EXHIBIT 10.92

 
EXECUTION VERSION
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of June 28, 2013
(the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited liability
company with an office located at 133 North Fairfax Street, Alexandria, Virginia
22314 (“Oxford”), as collateral agent (in such capacity, “Collateral Agent”),
the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto from time
to time including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”),
and CYTORI THERAPEUTICS, INC., a Delaware corporation with offices located at
3020 Callan Road, San Diego, CA  92121 (“Borrower”), provides the terms on which
the Lenders shall lend to Borrower and Borrower shall repay the Lenders.  The
parties agree as follows:
 
1.            ACCOUNTING AND OTHER TERMS
 
1.1            Accounting terms not defined in this Agreement shall be construed
in accordance with GAAP.  Calculations and determinations must be made in
accordance with GAAP.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 14.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.  All references to
“Dollars” or “$” are United States Dollars, unless otherwise noted.
 
2.            LOANS AND TERMS OF PAYMENT
 
2.1            Promise to Pay.  Borrower hereby unconditionally promises to pay
each Lender, the outstanding principal amount of all Term Loan advanced to
Borrower by such Lender and accrued and unpaid interest thereon and any other
amounts due hereunder as and when due in accordance with this Agreement.
 
2.2            Term Loan.
 
 (a)            Availability.  Subject to the terms and conditions of this
Agreement, the Lenders agree, severally and not jointly, to make term loans to
Borrower on the Effective Date in an aggregate amount of Twenty-Seven Million
Dollars ($27,000,000) according to each Lender’s Term Loan Commitment as set
forth on Schedule 1.1 hereto (such term loans are hereinafter referred to singly
and collectively as “Term Loan”).  After repayment, no Term Loan may be
re‑borrowed.
 
  (b)          Repayment.  Borrower shall make monthly payments of interest
only, in arrears, commencing on the first (1st) Payment Date following the
Funding Date of the Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date.  Borrower agrees to pay, on the Funding Date of
the Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of the Term Loan and the first Payment Date
thereof.    Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive equal monthly
payments of principal and interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to thirty-six (36) months, or if the Revenue Event occurs (and evidence of
its occurrence reasonably satisfactory to the Collateral Agent is provided to
the Collateral Agent no later than July 25, 2014), then the repayment schedule
shall equal thirty (30) months.  All unpaid principal and accrued and unpaid
interest with respect to the Term Loan is due and payable in full on the
Maturity Date.  The Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).
1

--------------------------------------------------------------------------------

EXECUTION VERSION
 
 (c)            Mandatory Prepayments.  If the Term Loan is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loan plus accrued and unpaid interest thereon through the prepayment date, (ii)
(except to the extent that the sole basis for such acceleration is the
occurrence of an Event of Default under Section 8.3 based on a Material Adverse
Change) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other
Obligations that are due and payable, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts. Notwithstanding (but
without duplication with) the foregoing, on the Maturity Date, if the Final
Payment had not previously been paid in full in connection with the prepayment
of the Term Loan in full, Borrower shall pay to Collateral Agent, for payment to
each Lender in accordance with its respective Pro Rata Share, the Final Payment
in respect of the Term Loan.
 
 (d)            Permitted Prepayment of Term Loan.  Borrower shall have the
option to prepay all, but not less than all, of the Term Loan advanced by the
Lenders under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loan at least fifteen (15)
days prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) all outstanding principal of the Term
Loan plus accrued and unpaid interest thereon through the prepayment date, (B)
the Final Payment, (C) the Prepayment Fee, plus (D) all other Obligations that
are due and payable, including Lenders’ Expenses and interest at the Default
Rate with respect to any past due amounts.
 
2.3            Payment of Interest on the Credit Extensions.
 
 (a)            Interest Rate.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a fixed per annum rate
(which rate shall be fixed for the duration of the applicable Term Loan) equal
to the Basic Rate, determined by Collateral Agent on the Funding Date of the
applicable Term Loan, which interest shall be payable monthly in arrears in
accordance with Sections 2.2(b) and 2.3(e). Interest shall accrue on each Term
Loan commencing on, and including, the Funding Date of such Term Loan, and shall
accrue on the principal amount outstanding under such Term Loan through and
including the day on which such Term Loan is paid in full.
 
 (b)            Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall accrue interest at a fixed
per annum rate equal to the rate that is otherwise applicable thereto plus five
percentage points (5.00%) (the “Default Rate”).  Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Collateral
Agent.
 
 (c)            360‑Day Year.  Interest shall be computed on the basis of a
three hundred sixty (360) day year consisting of twelve (12) months of thirty
(30) days.
 
 (d)            Debit of Accounts.  Collateral Agent and each Lender may debit
(or ACH) any deposit accounts, maintained by Borrower, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes the Lenders under the Loan Documents if and to the extent that
Borrower fails to pay such amounts when due; provided, however, the Collateral
Agent and the Lenders must first satisfy the amount such unpaid principal and
interest payments from the Designated Deposit Account and may only debit (or
ACH) any other account only if, and to the extent, the amount of such unpaid
principal and interest payments is not satisfied from the Designated Deposit
Account. Any such debits (or ACH activity) shall not constitute a set‑off.
 
 (e)            Payments.  Except as otherwise expressly provided herein, all
payments by Borrower under the Loan Documents shall be made to the respective
Lender to which such payments are owed, at such Lender’s office in immediately
available funds on the date specified herein. Unless otherwise provided,
interest is payable monthly on the Payment Date of each month.  Payments of
principal and/or interest received after 12:00 noon Eastern time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment is due the next Business
Day and additional fees or interest, as applicable, shall continue to accrue
until paid. All payments to be made by Borrower hereunder or under any other
Loan Document, including payments of principal and interest, and all fees,
expenses, indemnities and reimbursements, shall be made without set‑off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.
2

--------------------------------------------------------------------------------

EXECUTION VERSION
2.4            Secured Promissory Notes.  The Term Loan shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender absent manifest error, but the
failure to record, or any error in so recording, any such amount on such
Lender’s Secured Promissory Note Record shall not limit or otherwise affect the
obligations of Borrower under any Secured Promissory Note or any other Loan
Document to make payments of principal of or interest on any Secured Promissory
Note when due.  Upon receipt of an affidavit of an officer of a Lender as to the
loss, theft, destruction, or mutilation of its Secured Promissory Note, Borrower
shall issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.
 
2.5            Fees.  Borrower shall pay to Collateral Agent:
 
 (a)            Facility Fee.  A fully earned, non‑refundable facility fee of
Two Hundred Thousand Dollars ($200,000) to be shared between the Lenders
pursuant to their respective Commitment Percentages which has already been paid
by the Borrower on or about May 30, 2013;
 
 (b)            Final Payment.  The Final Payment, when due hereunder, to be
shared between the Lenders in accordance with their respective Pro Rata Shares;
 
 (c)            Prepayment Fee.  The Prepayment Fee, when due hereunder, to be
shared between the Lenders in accordance with their respective Pro Rata Shares;
 
 (d)            Lenders’ Expenses.  All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses of Collateral Agent for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.
 
2.6            Withholding.  Payments received by the Lenders from Borrower
hereunder will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any governmental authority
(including any interest, additions to tax or penalties applicable thereto).
 Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
the Lenders, Borrower hereby covenants and agrees that the amount due from
Borrower with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, each Lender receives a net sum equal to the
sum which it would have received had no withholding or deduction been required
and Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority.  Borrower will, upon request, furnish the Lenders with
proof reasonably satisfactory to the Lenders indicating that Borrower has made
such withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  The agreements and
obligations of Borrower contained in this Section 2.6 shall survive the
termination of this Agreement.  Any Lender claiming any additional amounts
payable pursuant to this Section 2.6, or for whom Borrower is required to
increase the amount of any payment pursuant to this Section 2.6, shall use its
reasonable efforts (consistent with its internal policies and requirements of
law) to change the jurisdiction of its lending office if such a change would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender. Each Lender organized under the laws of a
jurisdiction outside the United States as to which payments to be made under
this Agreement or under the Notes are exempt from United States withholding tax
under an applicable statute or tax treaty shall provide to Borrower and Agent a
properly completed and executed IRS Form W 8ECI or Form W 8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States.
3

--------------------------------------------------------------------------------

EXECUTION VERSION
 
3.            CONDITIONS OF LOANS
 
3.1            Conditions Precedent to Credit Extension.  Each Lender’s
obligation to make the Term Loan is subject to the condition precedent that
Collateral Agent and each Lender shall consent to or shall have received, in
form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:
 
 (a)            original Loan Documents, each duly executed by Borrower and each
Subsidiary, as applicable;
 
 (b)            subject to the terms of the Post Closing Letter, duly executed
original Control Agreements with respect to any Collateral Accounts maintained
by Borrower or any of its Subsidiaries other than Foreign Subsidiaries, to the
extent required under Section 6.6;
 
 (c)            duly executed original Secured Promissory Notes in favor of each
Lender according to its Term Loan Commitment Percentage;
 
 (d)            subject to the terms of the Post Closing Letter, the
certificates for the Shares, if any, together with assignments separate from
such certificates, duly executed in blank;
 
 (e)            the Operating Documents and good standing certificates of
Borrower certified by the Secretary of State (or equivalent agency) of
Borrower’s jurisdiction of organization or formation and each jurisdiction in
which Borrower is qualified to conduct business, each as of a date no earlier
than thirty (30) days prior to the Effective Date;
 
 (f)            a completed Perfection Certificate for Borrower;
 
 (g)            the Annual Projections, for the current calendar year;
 
 (h)            duly executed original officer’s certificate for Borrower and
each Subsidiary that is a Guarantor party to the Loan Documents, in a form
acceptable to Collateral Agent and the Lenders;
 
 (i)            certified copies, dated as of date no earlier than thirty (30)
days prior to the Effective Date, of financing statement searches, as Collateral
Agent shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
 
 (j)            subject to the terms of the Post Closing Letter, a landlord’s
consent executed in favor of Collateral Agent in respect of all of Borrower’s
and each Subsidiaries’ leased locations other than for Permitted Locations (as
defined herein below);
 
 (k)            subject to the terms of the Post Closing Letter, a bailee waiver
executed in favor of Collateral Agent in respect of each third party bailee
where Borrower or any Subsidiary maintains Collateral having a book value in
excess of One Hundred Thousand Dollars ($100,000.00) other than for Permitted
Locations;
 
 (l)            a duly executed legal opinion of counsel to Borrower dated as of
the Effective Date;
 
 (m)           evidence satisfactory to Collateral Agent and the Lenders that
the insurance policies required by Section 6.5 hereof are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Collateral Agent, for the
ratable benefit of the Lenders;
 
 (n)           evidence that (i) the Liens securing the Existing Indebtedness
will be terminated and (ii) the documents and/or filings evidencing the
perfection of such Liens, including without limitation any financing statements
and/or control agreements, have or will, concurrently with the initial Credit
Extension, be terminated;
4

--------------------------------------------------------------------------------

EXECUTION VERSION
 
 (o)            payment of the Lenders’ Expenses then due as specified in
Section 2.5 hereof.
 
 (p)            receipt by (i) the Lenders of an executed Disbursement Letter in
the form of Exhibit B‑1 attached hereto; and (ii) SVB of an executed Loan
Payment/Advance Request Form in the form of Exhibit B‑2 attached hereto;
 
 (q)            receipt by Collateral Agent of an executed copy of the JV
Termination Agreement;
 
 (r)            the representations and warranties in Section 5 hereof shall be
true, accurate and complete in all material respects on the date of the
Disbursement Letter (and the Loan Payment/Advance Request Form) and on the
Funding Date of the Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension.  The Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 hereof are true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
 
 (s)            in such Lender’s discretion, there has not been any Material
Adverse Change.
 
3.2            Intentionally Left Blank.
 
3.3            Covenant to Deliver.  Borrower agrees to deliver to Collateral
Agent and the Lenders each item required to be delivered to Collateral Agent
under this Agreement as a condition precedent to any Credit Extension.  Borrower
expressly agrees that a Credit Extension made prior to the receipt by Collateral
Agent or any Lender of any such item shall not constitute a waiver by Collateral
Agent or any Lender of Borrower’s obligation to deliver such item, and any such
Credit Extension in the absence of a required item shall be made in each
Lender’s sole discretion.
 
3.4            Procedures for Borrowing.  Subject to the prior satisfaction of
all other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify the Lenders (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 noon Eastern time three (3) Business Days prior to the date the Term Loan
is to be made.  Together with any such electronic, facsimile or telephonic
notification, Borrower shall deliver to the Lenders by electronic mail or
facsimile a completed Disbursement Letter (and the Loan Payment/Advance Request
Form, with respect to SVB) executed by a Responsible Officer or his or her
designee.  The Lenders may rely on any telephone notice given by a person whom a
Lender reasonably believes is a Responsible Officer or designee.  On the Funding
Date, each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment.
 
4.            CREATION OF SECURITY INTEREST
 
4.1            Grant of Security Interest.  Borrower hereby grants Collateral
Agent, for the ratable benefit of the Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Collateral Agent, for the ratable benefit of the Lenders, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that are permitted by the terms of
this Agreement to have priority to Collateral Agent’s Lien.  For the sake of
clarity, (i) Liens described in clauses (a), (c)-(h), and (l)-(p) of the
definition of Permitted Liens are permitted to have priority to the Collateral
Agent’s Lien, and (ii) Collateral Agent’s Lien shall be subject to the licenses
described in clauses (j) and (k) of the definition of Permitted Liens.  If
Borrower shall acquire a commercial tort claim (as defined in the Code),
Borrower, shall promptly notify Collateral Agent in a writing signed by
Borrower, as the case may be, of the general details thereof (and further
details as may be required by Collateral Agent) and grant to Collateral Agent,
for the ratable benefit of the Lenders, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Collateral
Agent.
5

--------------------------------------------------------------------------------

EXECUTION VERSION
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).
 
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) arising under this Agreement and at such
time as the Lenders’ obligation to make Credit Extensions has terminated,
Collateral Agent shall, at the sole cost and expense of Borrower, release its
Liens in the Collateral and all rights therein shall revert to Borrower.  In the
event (x) all Obligations (other than inchoate indemnity obligations), except
for Bank Services, are satisfied in full, and (y) this Agreement is terminated,
Bank shall terminate the security interest granted herein upon Borrower
providing cash collateral acceptable to Bank in its good faith business judgment
for Bank Services, if any.  In the event such Bank Services consist of
outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in
an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then one hundred five percent (105%); and (y) if such Letters of Credit are
denominated in a Foreign Currency, then one hundred ten percent (110%), of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating  to such  Letters of Credit.
 
4.2        Authorization to File Financing Statements.  Borrower hereby
authorizes Collateral Agent to file financing statements or take any other
action required to perfect Collateral Agent’s security interests in the
Collateral, without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Collateral Agent’s interest or rights under the Loan
Documents, including a notice that any disposition of the Collateral, except to
the extent permitted by the terms of this Agreement, by Borrower, or any other
Person, shall be deemed to violate the rights of Collateral Agent under the
Code.
 
4.3         Pledge of Collateral.  Borrower hereby pledges, assigns and grants
to Collateral Agent, for the ratable benefit of the Lenders, a security interest
in all the Shares, together with all proceeds and substitutions thereof (to the
extent such proceeds or substitutions, if in the form of stock or other equity
interests, constitute Shares), all cash, stock (to the extent such stock
constitutes Shares) and other moneys and property paid thereon, all rights to
subscribe for securities declared or granted in connection therewith, and all
other cash and noncash proceeds of the foregoing (to the extent such proceeds,
if in the form of stock or other equity interests, constitute Shares), as
security for the performance of the Obligations.  On the Effective Date, or, to
the extent not certificated as of the Effective Date, within twenty (20) days of
the certification of any Shares, the certificate or certificates for the Shares
will be delivered to Collateral Agent, accompanied by an instrument of
assignment duly executed in blank by Borrower.  To the extent required by the
terms and conditions governing the Shares, Borrower shall cause the books of
each entity whose Shares are part of the Collateral and any transfer agent to
reflect the pledge of the Shares.  Upon the occurrence and during the
continuance of an Event of Default hereunder, Collateral Agent may effect the
transfer of any securities included in the Collateral (including but not limited
to the Shares) into the name of Collateral Agent and cause new (as applicable)
certificates representing such securities to be issued in the name of Collateral
Agent or its transferee.  Borrower will execute and deliver such documents, and
take or cause to be taken such actions, as Collateral Agent may reasonably
request to perfect or continue the perfection of Collateral Agent’s security
interest in the Shares.  Unless an Event of Default shall have occurred and be
continuing, Borrower shall be entitled to exercise any voting rights with
respect to the Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms.  All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and continuance of an Event of Default.
6

--------------------------------------------------------------------------------

EXECUTION VERSION
5.            REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Collateral Agent and the Lenders as follows:
 
5.1            Due Organization, Authorization: Power and Authority.  Borrower
and each of its Subsidiaries is duly existing and in good standing as a
Registered Organization in its jurisdictions of organization or formation and
Borrower and each of its Subsidiaries is qualified and licensed to do business
and is in good standing in any jurisdiction in which the conduct of its
businesses or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a Material
Adverse Change.  In connection with this Agreement, Borrower has delivered to
Collateral Agent a completed perfection certificate signed by an officer of
Borrower or such Subsidiary (the “Perfection Certificate”).  Borrower represents
and warrants that (a) Borrower and each of its Subsidiaries’ exact legal name is
that which is indicated on the Perfection Certificate and on the signature page
of each Loan Document to which it is a party; (b) Borrower and each of its
Subsidiaries is an organization of the type and is organized in the jurisdiction
set forth on its respective Perfection Certificate; (c) each Perfection
Certificate accurately sets forth each of Borrower’s and its Subsidiaries’
organizational identification number or accurately states that Borrower or such
Subsidiary has none; (d) each Perfection Certificate accurately sets forth
Borrower’s and each of its Subsidiaries’ place of business, or, if more than
one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) Borrower and each of its Subsidiaries (and each of its respective
predecessors) have not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificates pertaining to Borrower and each of its Subsidiaries, is
accurate and complete in all material respects (it being understood and agreed
that Borrower and each of its Subsidiaries may from time to time update certain
information in the Perfection Certificates (including the information set forth
in clause (d) above) after the Effective Date to the extent permitted by one or
more specific provisions in this Agreement); such updated Perfection
Certificates subject to the review and approval of Collateral Agent.  If
Borrower or any of its Subsidiaries is not now a Registered Organization but
later becomes one, Borrower shall notify Collateral Agent of such occurrence and
provide Collateral Agent with such Person’s organizational identification number
within five (5) Business Days of receiving such organizational identification
number.
 
The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any material
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any Material
Agreement.  As used herein, “Material Agreement” means any agreement or contract
required to be filed by Borrower with the Securities and Exchange Commission
(“SEC”) pursuant to Item 601(b)(10) of Regulation S-K (other than (x) employment
or compensation related agreements, including agreements relating to stock
option grants to employees, consultants and directors, and (y) agreements that
have been filed with the SEC but that have been assigned or terminated or as to
which Borrower has no continuing obligations and is owed no further
consideration or performance by the other parties thereto, in each case, prior
to the date of this Agreement).  Neither Borrower nor any of its Subsidiaries is
in default under any Material Agreement to which it is a party or by which it or
any of its assets is bound in which such default could reasonably be expected to
have a Material Adverse Change.
 
5.2         Collateral.
 
(a)            Borrower and each its Subsidiaries have good title to, have
rights in, and the power to transfer each item of the Collateral upon which it
purports to grant a Lien under the Loan Documents, free and clear of any and all
Liens except Permitted Liens, and neither Borrower nor any of its Subsidiaries
have any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith with respect of which Borrower or such
Subsidiary has given Collateral Agent notice and, to the extent required under
Section 6.6 hereof, taken such actions as are necessary to give Collateral Agent
a perfected security interest therein.  The Accounts are bona fide, existing
obligations of the Account Debtors.
7

--------------------------------------------------------------------------------

EXECUTION VERSION
(b)            On the Effective Date, except for Permitted Locations and except
as disclosed on the Perfection Certificate (i) the Collateral is not in the
possession of any third party bailee (such as a warehouse), and (ii)  no such
third party bailee possesses components of the Collateral in excess of One
Hundred Thousand Dollars ($100,000.00).  None of the components of the
Collateral shall be maintained at locations other than as disclosed in the
Perfection Certificates on the Effective Date or as permitted pursuant to
Section 6.11.
 
(c)            All Inventory is in all material respects of good and marketable
quality, free from material defects, or for which Borrower maintains adequate
reserves in accordance with GAAP and consistent with Borrower’s past practices.
 
(d)        Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens.  (i) To Borrower’s knowledge, each of
Borrower’s and its Subsidiaries’ Patents (other than patent applications) is
valid and enforceable, any and all patent applications constituting such Patents
have been filed in good faith, and no part of Borrower’s or its Subsidiaries’
Intellectual Property which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part, and (ii) to the best of
Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property or any practice by Borrower or its Subsidiaries violates the rights of
any third party except to the extent such claim could not reasonably be expected
to have a Material Adverse Change.  Except as noted on the Perfection
Certificate, neither Borrower nor any of its Subsidiaries is a party to, nor is
bound by, any Material Agreement with respect to which Borrower or such
Subsidiary is the licensee that (i) prohibits or otherwise restricts Borrower or
its Subsidiaries from granting a security interest in a Loan Party’s interest in
such Material Agreement or any other property, or (ii) for which a default under
or termination of could interfere in any material respect with Collateral
Agent’s or any Lender’s right to sell any Collateral.  Borrower shall provide
written notice to Collateral Agent and each Lender within fifteen (15) days of
Borrower or any of other Loan Party entering into or becoming bound by any such
Material Agreement with respect to which Borrower or any such Loan Party is the
licensee (other than licenses of over‑the‑counter software or other licenses
that are generally commercially available to the public).
 
5.3            Litigation.  Except as disclosed (i) on the Perfection
Certificates, or (ii) in accordance with Section 6.9 hereof, there are no
actions, suits, investigations, or proceedings pending or, to the knowledge of
the Responsible Officers, threatened in writing by or against Borrower or any of
its Subsidiaries the outcome of which could reasonably be expected to have a
Material Adverse Change.
 
5.4            No Material Deterioration in Financial Condition; Financial
Statements.  All consolidated financial statements for Borrower and its
Subsidiaries, delivered to Collateral Agent fairly present, in conformity with
GAAP (subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year-end adjustments), in all material respects the
consolidated financial condition of Borrower and its Subsidiaries, and the
consolidated results of operations of Borrower and its Subsidiaries as of the
dates and for the periods specified therein.  There has not been any material
deterioration in the consolidated financial condition of Borrower and its
Subsidiaries since the date of the most recent financial statements submitted to
any Lender.
 
5.5            Solvency.  Borrower and each of its Subsidiaries is Solvent.
 
5.6            Regulatory Compliance.  Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
 Neither Borrower nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower and each of its Subsidiaries
has complied in all material respects with the Federal Fair Labor Standards Act.
 Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Neither Borrower nor any of its Subsidiaries has violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a Material Adverse Change.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.
8

--------------------------------------------------------------------------------

EXECUTION VERSION
None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.
 
5.7            Investments.  Neither Borrower nor any of its Subsidiaries owns
any stock, shares, partnership interests or other equity securities except for
Permitted Investments.
 
5.8            Tax Returns and Payments; Pension Contributions.  Borrower and
each of its Subsidiaries has timely filed all required federal (and all material
state and local tax returns and reports (or timely extensions therefor), and
Borrower and each of its Subsidiaries, has timely paid all federal and all
material foreign, state, and local taxes, assessments, deposits and
contributions owed by Borrower and such Subsidiaries, in all jurisdictions in
which Borrower or any such Subsidiary is subject to taxes, including the United
States, unless such taxes are being contested in accordance with the following
sentence.  Borrower and each of its Subsidiaries, may defer payment of any
contested taxes, provided that Borrower or such Subsidiary, (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Collateral Agent in writing of
the commencement of, and any material development in, the proceedings, and (c)
posts bonds or takes any other steps required to prevent the Governmental
Authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien.”  Neither Borrower nor any of
its Subsidiaries is aware of any claims or adjustments proposed for any of
Borrower’s or such Subsidiaries’, prior tax years which could result in
additional taxes becoming due and payable by Borrower or its Subsidiaries.
 Borrower and each of its Subsidiaries have paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and neither Borrower nor any of its Subsidiaries
have, withdrawn from participation in, and have not permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower or its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.
 
5.9            Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements in accordance with the provisions of this Agreement, and not for
personal, family, household or agricultural purposes.  A portion of the proceeds
of the Term Loan shall be used by Borrower to repay the Existing Indebtedness in
full on the Effective Date.
 
5.10            Shares.  Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non‑assessable.  To Borrower’s
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and Borrower knows of
no reasonable grounds for the institution of any such proceedings.
 
5.11            Full Disclosure.  No written representation, warranty or other
statement of Borrower or any of its Subsidiaries in any certificate or written
statement given to Collateral Agent or any Lender, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Collateral Agent or
any Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements, in light of the circumstances under which they were made, not
misleading (it being recognized that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).
9

--------------------------------------------------------------------------------

EXECUTION VERSION
5.12            Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
 
6.            AFFIRMATIVE COVENANTS
 
Borrower shall, and, other than Section 6.2 below shall cause each of its
Subsidiaries to, do all of the following:
 
6.1            Government Compliance.
 
 (a)            Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of organization and maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Change; provided however,
nothing herein shall prohibit or restrict the wind-down, dissolve and terminate
of the existence of Olympus-Cytori and Cytori Italia, S.R.L.  Comply with all
laws, ordinances and regulations to which Borrower or any of its Subsidiaries is
subject, the noncompliance with which could reasonably be expected to have a
Material Adverse Change.
 
 (b)       Obtain and keep in full force and effect, all of the material
Governmental Approvals necessary for the performance by Borrower and its
Subsidiaries of their respective businesses and obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, in all of the Collateral.  Borrower shall
promptly provide copies to Collateral Agent of any material Governmental
Approvals obtained by Borrower or any of its Subsidiaries.
 
6.2            Financial Statements, Reports, Certificates.
 
 (a)            Borrower shall deliver to each Lender:
 
 (i)            as soon as available, but no later than forty-five (45) days
after the last day of each month, a company prepared consolidated and
consolidating balance sheet, income statement and cash flow statement covering
the consolidated operations of Borrower and its Subsidiaries for such month
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent;
 
 (ii)           as soon as available, but no later than one hundred twenty (120)
days after the last day of Borrower’s fiscal year or within five (5) days of
filing with the SEC, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Collateral Agent in its reasonable discretion;
 
 (iii)         as soon as available after approval thereof by Borrower’s Board
of Directors, but no later than forty-five (45) days after the last day of each
of Borrower’s fiscal years, Borrower’s annual financial projections for the
entire current fiscal year as approved by Borrower’s Board of Directors, which
such annual financial projections shall be set forth in a quarter‑by‑quarter
format (such annual financial projections as originally delivered to Collateral
Agent and the Lenders are referred to herein as the “Annual Projections”;
provided that, any revisions of the Annual Projections approved by Borrower’s
Board of Directors shall be delivered to Collateral Agent and the Lenders no
later than seven (7) Business Days after such approval);
10

--------------------------------------------------------------------------------

EXECUTION VERSION
 (iv)          within five (5) Business Days of delivery, copies of all
statements, reports and notices made available generally by Borrower to
Borrower’s security holders or holders of Subordinated Debt;
 
 (v)            in the event that Borrower becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) Business Days of filing, all reports on Form 10‑K, 10‑Q and 8‑K filed with
the Securities and Exchange Commission,
 
 (vi)          prompt notice of any material amendments of or other changes to
the Operating Documents of Borrower or any of its Subsidiaries, together with
any copies reflecting such amendments or changes with respect thereto;
 
 (vii)         prompt notice of (A) any material change in the composition of
the Intellectual Property, (B) the registration in the United States of any
copyright, including any subsequent ownership right of Borrower or any of its
Subsidiaries in or to any copyright, patent or trademark, including a copy of
any such registration, and (C) any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;
 
 (viii)       as soon as available, but no later than thirty (30) days after the
last day of each month, copies of the month‑end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s), and
 
 (ix)            other information as reasonably requested by Collateral Agent
or any Lender.
 
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.
 
 (b)            Concurrently with the delivery of the financial statements
specified in Section 6.2(a)(i) above but no later than thirty (30) days after
the last day of each month, deliver to each Lender, a duly completed Compliance
Certificate signed by a Responsible Officer.
 
 (c)            Keep proper books of record and account in accordance with GAAP
in all material respects, in which full, true and correct entries shall be made
of all dealings and transactions in relation to its business and activities.
 Borrower shall, and shall cause each of its Subsidiaries to, allow, at the sole
cost of Borrower, Collateral Agent or any Lender, during regular business hours
upon reasonable prior notice (provided that no notice shall be required when an
Event of Default has occurred and is continuing), to visit and inspect any of
its properties, to examine and make abstracts or copies from any of its books
and records, and to conduct a collateral audit and analysis of its operations
and the Collateral.  Such audits shall be conducted no more often than twice
every year unless (and more frequently if) an Event of Default has occurred and
is continuing.
 
6.3            Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects, or for which Borrower maintains adequate
reserves in accordance with GAAP consistent with Borrower’s past practices.
 Returns and allowances between Borrower, or any of its Subsidiaries, and their
respective Account Debtors shall follow Borrower’s, or such Subsidiary’s,
customary practices substantially as they exist at the Effective Date.  Borrower
must promptly notify Collateral Agent of all returns, recoveries, disputes and
claims that involve more than One Million Dollars ($1,000,000.00) individually
or in the aggregate in any calendar year.
 
6.4            Taxes; Pensions.  Timely file and require each of its
Subsidiaries to timely file, all required federal (and all material state and
local tax returns and reports (or timely extensions therefor) and timely pay,
and require each of its Subsidiaries to timely file, all federal and all
material foreign, state, and local taxes, assessments, deposits and
contributions owed by Borrower or its Subsidiaries, except for deferred payment
of any taxes contested pursuant to the terms of Section 5.8 hereof, and shall
deliver to Lenders, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with the terms of such
plans.
11

--------------------------------------------------------------------------------

EXECUTION VERSION
 
6.5            Insurance.  Keep Borrower’s and its Subsidiaries’ business and
the Collateral insured for risks and in amounts standard for companies in
Borrower’s and its Subsidiaries’ industry and location and as Collateral Agent
may reasonably request.  Insurance policies shall be in a form, with companies,
and in amounts that are reasonably satisfactory to Collateral Agent and Lenders.
 All property policies shall have a lender’s loss payable endorsement showing
Collateral Agent as lender loss payee and waive subrogation against Collateral
Agent, and all liability policies shall show, or have endorsements showing,
Collateral Agent, as additional insured.  The Collateral Agent shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, that it will
give the Collateral Agent thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled.  At Collateral
Agent’s request, Borrower shall deliver certified copies of policies and
evidence of all premium payments.  Proceeds payable under any policy shall, at
Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to any loss,
but not exceeding Two Hundred Fifty Thousand Dollars ($250,000.00), in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Collateral Agent has been granted a first priority security interest (to the
extent it held a first priority security interest in the property subject to the
casualty loss), and (b) after the occurrence and during the continuance of an
Event of Default, subject to the rights of any third party holding a Permitted
Lien in such Collateral that is senior to the Lien of Collateral Agent as
permitted hereunder, all proceeds payable under such casualty policy shall, at
the option of Collateral Agent, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  If Borrower or any of
its Subsidiaries fails to obtain insurance as required under this Section 6.5 or
to pay any amount or furnish any required proof of payment to third persons,
Collateral Agent and/or any Lender may make, at Borrower’s expense, all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Collateral Agent or such Lender deems
prudent.
 
6.6            Operating Accounts.
 
 (a)            So long as SVB is a Lender under this Agreement, maintain all of
Borrower’s and its Subsidiaries’ (other than its Foreign Subsidiaries’) primary
Collateral Accounts with SVB (representing at least 85% of the cash and Cash
Equivalents of Borrower and its Subsidiaries required to be maintained to comply
with the covenant) in accounts which are subject to a Control Agreement in favor
of Collateral Agent; provided that Borrower and its Subsidiaries may also
maintain accounts with Wells Fargo Bank, N.A. that are subject to Control
Agreement(s) in favor of Collateral Agent.
 
 (b)            Borrower shall provide Collateral Agent five (5) days’ prior
written notice before Borrower or any of its Subsidiaries (other than its
Foreign Subsidiaries’) establishes any Collateral Account at or with any Person
other than Wells Fargo Bank, N.A. and Silicon Valley Bank).  In addition, for
each Collateral Account that Borrower or any of its Subsidiaries, at any time
maintains, Borrower or such Subsidiary (other than a Foreign Subsidiary) shall
cause the applicable bank or financial institution at or with which such
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account in accordance with the terms
hereunder prior to the establishment of such Collateral Account, which Control
Agreement may not be terminated without prior written consent of Collateral
Agent.  The account control agreements shall not be required for: (a) deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s, or any of its
Subsidiaries’, employees and identified to Collateral Agent by Borrower as such
in the Perfection Certificates, (b) such dedicated deposit accounts, and such
deposit accounts pledged to support the SVB Certificate of Deposit and the Wells
Fargo Certificate of Deposit.  In addition, notwithstanding the foregoing,
Borrower and its Subsidiaries shall be permitted to maintain the Deposit
Accounts, Securities Accounts and other accounts identified in the Perfection
Certificate, so long as the value of the assets credited to or on deposit in
such accounts does not exceed the “maximum amounts” set forth on the Perfection
Certificate as of the Effective Date for such accounts.
12

--------------------------------------------------------------------------------

EXECUTION VERSION
 
 (c)            Neither Borrower nor any of its Subsidiaries (other than Foreign
Subsidiaries) shall maintain any Collateral Accounts except Collateral Accounts
maintained in accordance with Sections 6.6(a) and (b).
 
6.7            Protection of Intellectual Property Rights.  Borrower and each of
its Subsidiaries shall use commercially reasonable efforts to: (a) protect,
defend and maintain the validity and enforceability of its Intellectual Property
that is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
prior written consent except that Borrower and its Subsidiaries may abandon or
forfeit registrations with respect to such Intellectual Property in
jurisdictions outside the United States where, in the good faith business
judgment of Borrower’s board of directors, the value of the registrations of
such Intellectual Property is outweighed by the cost of maintaining such
registrations in such jurisdiction.  If Borrower or any of its Subsidiaries (i)
obtains any US patent, registered trademark or servicemark, registered
copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
patent or the registration of any trademark or servicemark, then Borrower or
such Subsidiary shall substantially promptly provide written notice thereof to
Collateral Agent and shall execute such intellectual property security
agreements and other documents and take such other actions as Collateral Agent
shall reasonably request in its good faith business judgment to perfect and
maintain a first priority perfected security interest in favor of Collateral
Agent, for the ratable benefit of the Lenders, in such property.  If Borrower or
any of its Subsidiaries decides to register any copyrights or mask works in the
United States Copyright Office, Borrower or such Subsidiary shall: (x) provide
Collateral Agent and each Lender with at least fifteen (15) days prior written
notice of Borrower’s or such Subsidiary’s intent to register such copyrights or
mask works together with a copy of the application it intends to file with the
United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Collateral Agent may reasonably request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Collateral Agent, for the ratable benefit of the Lenders,
in the copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.
 Borrower or such Subsidiary shall promptly provide to Collateral Agent and each
Lender with evidence of the recording of the intellectual property security
agreement necessary for Collateral Agent to perfect and maintain a first
priority perfected security interest in such property.
 
6.8            Litigation Cooperation.  Commencing on the Effective Date and
continuing through the termination of this Agreement, make available to
Collateral Agent and the Lenders, without expense to Collateral Agent or the
Lenders, Borrower and each of Borrower’s officers, employees and agents and
Borrower’s Books, to the extent that Collateral Agent or any Lender may
reasonably deem them necessary to prosecute or defend any third‑party suit or
proceeding instituted by or against Collateral Agent or any Lender with respect
to any Collateral or relating to Borrower.  Notwithstanding any other provision
of this Agreement or any other Loan Document, so long as no Default or Event of
Default then exists, Borrower and its Subsidiaries shall have the right to deny
or restrict Collateral Agent, the Lenders and their respective representatives,
access to highly confidential and proprietary scientific data and
specifications, in each case, solely to the extent pertaining to Celution
Systems.
 
6.9            Notices of Litigation and Default.  Borrower will give prompt
written notice to Collateral Agent and the Lenders of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower or
any of its Subsidiaries, which could reasonably be expected to result in damages
or costs to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand
Dollars ($250,000.00) or more or which could reasonably be expected to have a
Material Adverse Change.  Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.
13

--------------------------------------------------------------------------------

EXECUTION VERSION
6.10         Financial Covenant. Borrower and the other Loan Parties shall at
all times have unrestricted balance sheet cash and Cash Equivalents in one or
more deposit accounts or securities accounts which are subject to a Control
Agreement in favor of Collateral Agent of not less than the product of (i)
negative three (-3) times (ii) the Cash Burn Amount at such time.
 
6.11         Landlord Waivers; Bailee Waivers.  In the event that Borrower or
any of its Subsidiaries, after the Effective Date, add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary (if a Guarantor)
will, in the event that the Collateral at any new location (other than a new
location that is a Permitted Location) is valued in excess of Two Hundred Fifty
Thousand ($250,000.00) in the aggregate at such location, give Collateral Agent
prompt written notice and use commercially reasonable efforts to obtain from
such bailee or landlord, as applicable, a bailee waiver or landlord waiver, as
applicable, in form and substance reasonably satisfactory to Collateral Agent.
 Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the failure to obtain a fully executed landlord waiver, bailee waiver
or other form of collateral access agreement with respect to any location shall
not constitute a Default or Event of Default hereunder.  As used herein,
“Permitted Locations” means the following locations: (i) facilities located
outside of the United States at which Borrower or its Subsidiaries maintain
Celution Systems (as defined below) in ordinary course of business, (ii)
locations where Celution Systems may be temporarily located by Borrower or a
Subsidiary for use in clinical trials by an unaffiliated third party in ordinary
course of business, (iii) locations where Celution Systems may be temporarily
located by Borrower or Subsidiary with physicians and other health care
providers for demonstration, testing and product development purposes or for
general commercial use (including on a lease or placement basis) in ordinary
course of business, (iv) locations where Celution Systems may be temporarily
located by a Loan Party for maintenance or repair in ordinary course of business
(provided, that with respect to the locations described in the immediately
preceding clauses (i) through and including (iv), the book value of all
Collateral at such locations shall at no time be greater than $200,000 per
location or $750,000 in the aggregate and such locations may not include the
headquarters of Borrower), (v) the bonded warehouse known as FICHTNER
Medizintechnik located in Germany (the “Bonded Warehouse”), provided, that the
book value of all the Collateral located at the Bonded Warehouse shall at no
time be greater than $500,000, and (vi) locations where portable goods (such as
laptops, phones and other similar equipment) may be located with employees or
consultants of in the ordinary course of business and locations where Collateral
may be temporarily located for sales, testing or demonstration purposes in the
ordinary course of business.  As used herein, “Celution Systems” means the
family of products (600, 700, 800, 900/MB & next generation Celution device),
which processes patients’ cells at the bedside in real time separating a
therapeutic dose of stem and regenerative cells from a patient’s own fat tissue,
including a central processing device, a related single-use consumable used for
each patient specific procedure, and supportive procedural components.
 
6.12        Creation/Acquisition of Subsidiaries.  In the event Borrower, or any
of its Subsidiaries creates or acquires any Subsidiary, Borrower shall provide
prior written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co‑Borrower hereunder or to guarantee the Obligations of Borrower under
the Loan Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower (or its Subsidiary, as applicable) shall grant
and pledge to Collateral Agent, for the ratable benefit of the Lenders, a
perfected security interest in the Shares of each such newly created Subsidiary;
provided, however, that solely in the circumstance in which Borrower or any
Subsidiary acquires a Foreign Subsidiary (or a Subsidiary wholly-owned by a
Foreign Subsidiary) in an acquisition permitted by Section 7.3 hereof, acquires
a Subsidiary (or a Subsidiary wholly-owned by a Foreign Subsidiary) in a
transaction approved by the Required Lenders or otherwise creates a Foreign
Subsidiary, (i) such Foreign Subsidiary (or such Subsidiary wholly-owned by a
Foreign Subsidiary) shall not be required to guarantee the Obligations of
Borrower under the Loan Documents or to grant a continuing pledge and security
interest in and to any of the assets of such Foreign Subsidiary (or such
Subsidiary that is wholly-owned by a Foreign Subsidiary), and (ii) neither
Borrower nor any Subsidiary shall be required to grant and pledge to Collateral
Agent, for the ratable benefit of Lenders, a perfected security interest in more
than sixty‑five percent (65%) of the Shares of such Foreign Subsidiary (or such
Subsidiary that is wholly-owned by a Foreign Subsidiary).
14

--------------------------------------------------------------------------------

EXECUTION VERSION
6.13         Further Assurances.
  (a)           Execute any further instruments and take further action as
Collateral Agent reasonably requests to perfect or continue Collateral Agent’s
Lien in the Collateral or to effect the purposes of this Agreement.
  (b)          Deliver to Collateral Agent and Lenders, within five (5) days
after the same are sent or received, copies of all material correspondence,
reports, documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise could
reasonably be expected to have a Material Adverse Change.
 
7.            NEGATIVE COVENANTS
 
Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
 
7.1            Dispositions.  Convey, sell, lease, transfer, assign, or
otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of worn
out, surplus or obsolete Equipment; (c) in connection with Permitted Liens,
Permitted Investments and Permitted Licenses; and (d) in connection with the
Designated Transactions (that are consummated substantially in accordance with
the terms disclosed to the Lenders and the Collateral Agent prior to the
Effective Date).
 
7.2            Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses engaged in by Borrower or its Subsidiaries as
of the Effective Date or reasonably related or incidental thereto; (b) liquidate
or dissolve (other than the liquidation and dissolution of Olympus-Cytori); or
(c) (i) any Key Person shall cease to be actively engaged in the day-to-day
management of Borrower unless written notice thereof is provided to Collateral
Agent within 10 Business Days of such change, or (ii) enter into any transaction
or series of related transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital or private equity investors so long as Borrower identifies to
Collateral Agent the venture capital or private equity investors prior to the
closing of the transaction) resulting in any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act or any successor
provisions to either of the foregoing), including any group acting for the
purpose of acquiring, holding, voting or disposing of securities within the
meaning of Rule 13d-5(b)(1) under the Exchange Act, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act, except that a person
will be deemed to have “beneficial ownership” of all shares that any such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 50% of the
total voting power of the voting stock of Borrower.  Borrower shall not, without
at least thirty (30) days’ prior written notice to Collateral Agent: (A) add any
new offices or business locations, including warehouses (unless such new offices
or business locations are Permitted Locations or contain less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in assets or property of Borrower or any of
its Subsidiaries at such location); (B) change its jurisdiction of organization,
(C) change its organizational type, (D) change its legal name, or (E) change any
organizational number (if any) assigned by its jurisdiction of organization.
 
7.3            Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person.   Notwithstanding the
foregoing, Borrower and its Subsidiaries may acquire, directly or indirectly,
all or substantially all of the assets or stock of another Person (such Person,
the “Target”) so long as (a) Collateral Agent and each Lender shall receive at
least twenty (20) Business Days’ prior written notice of such proposed
acquisition, which notice shall include a reasonably detailed description of
such proposed acquisition; (b) such acquisition shall comprise a business, or
those assets of a business, substantially of the type engaged in by Borrower or
its Subsidiaries and which business would not subject Collateral Agent or any
Lender to regulatory or third party approvals in connection with the exercise of
its rights and remedies under this Agreement or any other Loan Documents other
than approvals applicable to the exercise of such rights and remedies with
respect to Borrower prior to such acquisition; (c) such acquisition shall be
consensual and shall have been approved by Target’s board of directors or
similar governing body (as applicable); (d) the purchase price paid and/or
payable in cash or other property (other than capital stock) in connection with
all acquisitions (including all transaction costs and all Indebtedness,
liabilities and contingent obligations incurred or assumed in connection
therewith or otherwise reflected in a consolidated balance sheet of Borrower and
Target) shall not exceed $1,000,000 during the term of this Agreement; (e) with
respect to an acquisition paid for in whole or in part with capital stock, such
acquisition shall not result in any decrease in the Tangible Net Worth (as
defined below) of Borrower; (f) the business and assets acquired in such
acquisition shall be free and clear of all Liens (other than Permitted Liens);
(g) at or prior to the closing of any acquisition, unless the acquiring entity
is a Foreign Subsidiary, Collateral Agent will be granted a first priority
perfected Lien (subject to Permitted Liens), for the ratable benefit of
Collateral Agent and Lenders, in all assets or stock acquired pursuant thereto
and Borrower shall have executed such documents and taken such actions as may be
required by Collateral Agent in connection therewith; (h) at the time of such
acquisition and after giving effect thereto, no Default or Event of Default has
occurred and is continuing; and (i) immediately after the consummation of such
acquisition and after giving effect thereto, Borrower shall have unrestricted
balance sheet cash and Cash Equivalents in one or more deposit accounts or
securities accounts over which Collateral Agent has obtained control of not less
than the product of (x) negative twelve (-12) times (y) the Cash Burn Amount
based on pro forma financial statements that are delivered to and approved by
Collateral Agent and the Lenders.  “Tangible Net Worth” means, on any date, the
consolidated total assets of Borrower and its Subsidiaries minus, (x) any
amounts attributable to (1) goodwill, (2) intangible items such as unamortized
debt discount and expense, patents, trade and service marks and names,
copyrights and research and development expenses except prepaid expenses, and
(3) reserves not already deducted from assets, and (y) the obligations that
should, under GAAP, be classified as liabilities on Borrower’s consolidated
balance sheet, including all Indebtedness.  In addition, a Foreign Subsidiary
may merge or consolidate into another Foreign Subsidiary or a U.S. Subsidiary,
and any U.S. Subsidiary may merge or consolidate into another U.S. Subsidiary
(provided such surviving Subsidiary (other than a Foreign Subsidiary) is a
“co‑Borrower” hereunder or has provided a secured Guaranty of Borrower’s
Obligations hereunder) or with (or into) Borrower provided Borrower is the
surviving legal entity, and as long as no Event of Default is occurring prior
thereto or arises as a result therefrom.
15

--------------------------------------------------------------------------------

EXECUTION VERSION
7.4            Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5            Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein (except for Permitted Liens that are
permitted by the terms of this Agreement to have priority over Collateral
Agent’s Lien), or enter into any agreement, document, instrument or other
arrangement (except with or in favor of Collateral Agent, for the ratable
benefit of the Lenders) with any Person which directly or indirectly prohibits
or has the effect of prohibiting Borrower, or any of its Subsidiaries, from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or such Subsidiary’s Intellectual Property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein and except for customary restrictions on assignment, pledge and
transfer contained in licenses under which Borrower or a Subsidiary is the
licensee.
 
7.6            Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.6 hereof.
 
7.7            Distributions; Investments. (a) Pay any dividends (other than
dividends payable solely in capital stock) or make any distribution (other than
distributions payable solely in capital stock) or payment in respect of or
redeem, retire or purchase any of its capital stock, in each case, other than
(i) dividends and distributions by a Subsidiary of any Loan Party to a Loan
Party, (ii) the conversion or exchange of debt securities or equity securities
into capital stock, (iii) the issuance of capital stock upon the exercise or
conversion of warrants or options, (iv) repurchases pursuant to the terms of
employee stock purchase plans, employee restricted stock agreements, stockholder
rights plans, director or consultant stock option plans, or similar plans,
provided such repurchases do not exceed One Hundred Thousand Dollars
($100,000.00) in the aggregate per fiscal year), and (v) dividends and
distributions in connection with the Designated Transactions in accordance with
the terms set forth in the Disclosure Letter; or (b) directly or indirectly make
any Investment other than Permitted Investments, or permit any of its
Subsidiaries to do so.
 
7.8            Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower or
any of its Subsidiaries, except for (a) transactions that are in the ordinary
course of Borrower’s or such Subsidiary’s business, upon fair and reasonable
terms that are no less favorable to Borrower or such Subsidiary than would be
obtained in an arm’s length transaction with a non‑affiliated Person, (b)
transactions that would be Permitted Investments pursuant to part (i), (l) or
(m) of the definition of “Permitted Investments”, (c) transactions among
Borrower and any Guarantor or among Guarantors, or among Subsidiaries that are
not Guarantors, (d) Subordinated Debt or equity investments by Borrower’s
investors in Borrower or its Subsidiaries, and (e) dividends and distributions
expressly permitted under Section 7.7(a).
16

--------------------------------------------------------------------------------

EXECUTION VERSION
7.9            Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lenders.
 
7.10            Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a Material Adverse Change, or permit any of its Subsidiaries to do so;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower
or any of its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.
 
7.11            Compliance with Anti‑Terrorism Laws.  Collateral Agent hereby
notifies Borrower and each of its Subsidiaries that pursuant to the requirements
of Anti‑Terrorism Laws, and Collateral Agent’s policies and practices,
Collateral Agent is required to obtain, verify and record certain information
and documentation that identifies Borrower and each of its Subsidiaries and
their principals, which information includes the name and address of Borrower
and each of its Subsidiaries and their principals and such other information
that will allow Collateral Agent to identify such party in accordance with
Anti‑Terrorism Laws.  Neither Borrower nor any of its Subsidiaries shall, nor
shall Borrower or any of its Subsidiaries permit any Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Borrower and each of its
Subsidiaries shall immediately notify Collateral Agent if Borrower or such
Subsidiary has knowledge that Borrower, or any Subsidiary or Affiliate of
Borrower, is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.  Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries, permit any Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti‑Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti‑Terrorism Law.
 
8.            EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1            Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 9.1 (a) hereof).  During the cure period, the failure to cure the
payment default is not an Event of Default (but no Credit Extension will be made
during the cure period);
17

--------------------------------------------------------------------------------

EXECUTION VERSION
 
8.2            Covenant Default.
 
  (a)            Borrower or any of its Subsidiaries fails or neglects to
perform any obligation in Sections 6.2 (Financial Statements, Reports,
Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7
(Protection of Intellectual Property Rights), 6.9 (Notice of Litigation and
Default), 6.10 (Financial Covenant), 6.12 (Creation/Acquisition of Subsidiaries)
or Borrower violates any covenant in Section 7 or Section 13; or
 
  (b)            Borrower, or any of its Subsidiaries, fails or neglects to
perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 8) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the earlier of (i) the date on which
an executive officer (including, without limitation, a president, chief
executive officer, chief financial officer, secretary, vice president or general
counsel) of Borrower becomes aware, or through the exercise of reasonable
diligence should have become aware, of such failure and (ii) the date on which
notice shall have been given to Borrower from Collateral Agent; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period).  Grace periods provided under this Section shall not apply, among other
things, to financial covenants or any other covenants set forth in subsection
(a) above;
 
8.3            Material Adverse Change.  A Material Adverse Change occurs;
 
8.4            Attachment; Levy; Restraint on Business.
 
 (a)            (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or any of its Subsidiaries (taken as a
whole) or of any entity under control of Borrower or its Subsidiaries on deposit
with any Lender or any Lender’s Affiliate or any bank or other institution at
which Borrower or any of its Subsidiaries maintains a Collateral Account, or
(ii) a notice of lien, levy, or assessment is filed against Borrower or any of
its Subsidiaries or their respective assets by any government agency, and the
same under subclauses (i) and (ii) hereof are not, within ten (10) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, no Credit Extensions shall be made during
any ten (10) day cure period; and
 
  (b)            (i) any material portion of Borrower’s and its Subsidiaries’
assets (taken as a whole) is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents Borrower or any of its Subsidiaries from conducting any material
part of its business;
 
8.5            Insolvency.  (a) Borrower and its Subsidiaries, taken as a whole,
are or become Insolvent; (b) Borrower or any of its Subsidiaries begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
or any of its Subsidiaries and not dismissed or stayed within forty‑five (45)
days (but no Credit Extensions shall be made while Borrower or any Subsidiary is
Insolvent and/or until any Insolvency Proceeding is dismissed);
 
8.6            Other Agreements.  There is a default in any agreement to which
Borrower or any of the other Loan Parties is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of Two Hundred and Fifty Thousand Dollars ($250,000.00) or that could reasonably
be expected to have a Material Adverse Change; provided, however, that the Event
of Default under this Section 8.6 caused by the occurrence of a default under
such other agreement shall be cured or waived for purposes of this Agreement
upon Collateral Agent receiving written notice from the party asserting such
default of such cure or waiver of the default under such other agreement, if at
the time of such cure or waiver under such other agreement (x) Collateral Agent
has not declared an Event of Default under this Agreement and/or exercised any
rights with respect thereto; (y) any such cure or waiver does not result in an
Event of Default under any other provision of this Agreement or any Loan
Document; and (z) in connection with any such cure or waiver under such other
agreement, the terms of any agreement with such third party are not modified or
amended in any manner which could in the good faith judgment of Collateral Agent
be materially more burdensome to Borrower;
18

--------------------------------------------------------------------------------

EXECUTION VERSION
 
8.7            Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
Three Hundred Thousand Dollars ($300,000.00) (not covered by independent
third‑party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower or any of its Subsidiaries and shall
remain unsatisfied, unvacated, or unstayed for a period of thirty (30) days
after the entry thereof (provided that no Credit Extensions will be made prior
to the satisfaction, vacation, or stay of such judgment, order or decree);
 
8.8            Misrepresentations.  Borrower or any of its Subsidiaries or any
Person acting for Borrower or any of its Subsidiaries makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Collateral Agent and/or Lenders or to induce
Collateral Agent and/or the Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made or deemed made;
 
8.9            Subordinated Debt.  A default or breach occurs under any
agreement between Borrower or any of its Subsidiaries and any creditor of
Borrower or any of its Subsidiaries that signed a subordination, intercreditor,
or other similar agreement with Collateral Agent or the Lenders, or any creditor
that has signed such an agreement with Collateral Agent or the Lenders breaches
any terms of such agreement;
 
8.10            Governmental Approvals.  Any Governmental Approval shall have
been revoked, rescinded, suspended, modified in an adverse manner, or not
renewed in the ordinary course for a full term and such revocation, rescission,
suspension, modification or non‑renewal has resulted in or could reasonably be
expected to result in a Material Adverse Change; or
 
8.11            Lien Priority.  Any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien on any
of the Collateral purported to be secured thereby, subject to no prior or equal
Lien, other than Permitted Liens which are permitted to have priority in
accordance with the terms of this Agreement.
 
9.            RIGHTS AND REMEDIES
 
9.1              Rights and Remedies.
 
  (a)          Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, and at the written direction of Required Lenders
shall, without notice or demand, do any or all of the following: (i) deliver
notice of the Event of Default to Borrower, (ii) by notice to Borrower declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations shall be immediately due and
payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).
 
  (b)         Without limiting the rights of Collateral Agent and the Lenders
set forth in Section 9.1(a) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right
without notice or demand, to do any or all of the following:
 
 (i)            foreclose upon and/or sell or otherwise liquidate, the
Collateral;
19

--------------------------------------------------------------------------------

EXECUTION VERSION
 (ii)           apply to the Obligations any (a) balances and deposits of
Borrower that Collateral Agent or any Lender holds or controls, or (b) any
amount held or controlled by Collateral Agent or any Lender owing to or for the
credit or the account of Borrower; and/or
 (iii)         commence and prosecute an Insolvency Proceeding or consent to
Borrower commencing any Insolvency Proceeding.
 
 (c)           Without limiting the rights of Collateral Agent and the Lenders
set forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:
 
 (i)            settle or adjust disputes and claims directly with Account
Debtors for amounts on terms and in any order that Collateral Agent considers
advisable, notify any Person owing Borrower money of Collateral Agent’s security
interest in such funds, and verify the amount of such account;
 
 (ii)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Collateral Agent requests
and make it available in a location as Collateral Agent reasonably designates.
 Collateral Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Collateral Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Collateral Agent’s rights or remedies;
 
 (iii)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, and/or advertise for sale, the Collateral.  Collateral Agent is hereby
granted a non‑exclusive, royalty‑free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;
 
 (iv)         place a “hold” on any account maintained with Collateral Agent or
the Lenders and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
 (v)          demand and receive possession of Borrower’s Books;
 
 (vi)         appoint a receiver to seize, manage and realize any of the
Collateral, and such receiver shall have any right and authority as any
competent court will grant or authorize in accordance with any applicable law,
including any power or authority to manage the business of Borrower or any of
its Subsidiaries;
 
 (vii)        subject to clauses 9.1(a) and (b), exercise all rights and
remedies available to Collateral Agent and each Lender under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof);
 
 (viii)       for any Letters of Credit, demand that Borrower (i) deposit cash
with Bank in an amount equal to (x) if such Letters of Credit are denominated in
Dollars, then one hundred five percent (105%); and (y) if such Letters of Credit
are denominated in a Foreign Currency, then one hundred ten percent (110%), of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; and
 
 (ix)          terminate any FX Contracts.
20

--------------------------------------------------------------------------------

EXECUTION VERSION
 
  (d)         Without limiting the rights of Collateral Agent and the Lenders
set forth in Sections 9.1(a), (b) and (c) above, upon the occurrence and during
the continuance of an Event of Default, Collateral Agent shall have the right to
terminate, upon written notice to Borrower, Borrower’s and its Subsidiaries’
right to continue to enter into non-exclusive licenses in the ordinary course of
business.
 
Collateral Agent may only give a Notice of Exclusive Control with respect to any
deposit account or securities account at any time at which an Event of Default
has occurred and is continuing.
 
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
 As used in the immediately preceding sentence, “Exigent Circumstance” means any
event or circumstance that, in the reasonable judgment of Collateral Agent,
imminently threatens the ability of Collateral Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of Borrower or any of its Subsidiaries after reasonable
demand to maintain or reinstate adequate casualty insurance coverage, or which,
in the judgment of Collateral Agent, could reasonably be expected to result in a
material diminution in value of the Collateral.
 
9.2            Power of Attorney.  Borrower hereby irrevocably appoints
Collateral Agent as its lawful attorney‑in‑fact, exercisable upon the occurrence
and during the continuance of an Event of Default, to: (a) endorse Borrower’s or
any of its Subsidiaries’ name on any checks or other forms of payment or
security; (b) sign Borrower’s or any of its Subsidiaries’ name on any invoice or
bill of lading for any Account or drafts against Account Debtors; (c) settle and
adjust disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Collateral Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney‑in‑fact to sign Borrower’s or any of its Subsidiaries’ name on any
documents necessary to perfect or continue the perfection of Collateral Agent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations (other than inchoate indemnity obligations)
have been satisfied in full and Collateral Agent and the Lenders are under no
further obligation to make Credit Extensions hereunder.  Collateral Agent’s
foregoing appointment as Borrower’s or any of its Subsidiaries’ attorney in
fact, and all of Collateral Agent’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.
 
9.3            Protective Payments.  If Borrower or any of its Subsidiaries fail
to obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral.  Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter.  No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.
21

--------------------------------------------------------------------------------

EXECUTION VERSION
9.4            Application of Payments and Proceeds.  Notwithstanding anything
to the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents.  Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.  In carrying
out the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.
 Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower.  Notwithstanding the
foregoing, a Lender receiving a scheduled payment shall not be responsible for
determining whether the other Lenders also received their scheduled payment on
such date; provided, however, if it is later determined that a Lender received
more than its ratable share of scheduled payments made on any date or dates,
then such Lender shall remit to Collateral Agent or other Lenders such sums as
may be necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent.  If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims.  To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis.  If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest therein.
9.5            Liability for Collateral.  So long as Collateral Agent and the
Lenders comply with reasonable banking practices and the Code regarding the
safekeeping of the Collateral in the possession or under the control of
Collateral Agent and the Lenders, Collateral Agent and the Lenders shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other Person.
 Borrower bears all risk of loss, damage or destruction of the Collateral.
 
9.6            No Waiver; Remedies Cumulative.  Failure by Collateral Agent or
any Lender, at any time or times, to require strict performance by Borrower of
any provision of this Agreement or any other Loan Document shall not waive,
affect, or diminish any right of Collateral Agent or any Lender thereafter to
demand strict performance and compliance herewith or therewith.  No waiver
hereunder shall be effective unless signed by Collateral Agent and the Required
Lenders and then is only effective for the specific instance and purpose for
which it is given.  The rights and remedies of Collateral Agent and the Lenders
under this Agreement and the other Loan Documents are cumulative.  Collateral
Agent and the Lenders have all rights and remedies provided under the Code, any
applicable law, by law, or in equity.  The exercise by Collateral Agent or any
Lender of one right or remedy is not an election, and Collateral Agent’s or any
Lender’s waiver of any Event of Default is not a continuing waiver.  Collateral
Agent’s or any Lender’s delay in exercising any remedy is not a waiver,
election, or acquiescence.
 
9.7            Demand Waiver.  Borrower waives, to the fullest extent permitted
by law, demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.
22

--------------------------------------------------------------------------------

EXECUTION VERSION
10.         NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand‑delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below.  Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.
 
If to Borrower:
Cytori Therapeutics, Inc.
3020 Callan Road
San Diego, California 92121
Attn: Mark E. Saad
Fax:  (858) 450-4355
Email: msaad@cytori.com
 
 
with a copy (which shall not constitute notice) to:
Cytori Therapeutics, Inc.
3020 Callan Road
San Diego, California 92121
Attn: In-House Counsel
Fax:  (858) 450-4335
Email: jsoneff@cytori.com
 
 
If to Collateral Agent or Oxford:
OXFORD FINANCE LLC
133 North Fairfax Street
Alexandria, Virginia 22314
Attention: Legal Department
Fax: (703) 519‑5225
Email: LegalDepartment@oxfordfinance.com
 
 
with a copy (which shall not constitute notice) to:
Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Attn: Jonathan Bell, Esq.
Fax: (617) 279-8438
Email: Bellj@gtlaw.com
 
 



If to SVB:
SILICON VALLEY BANK
Silicon Valley Bank
4370 La Jolla Village Drive
Suite 1050
San Diego, CA  92122
Attn:  Kevin Wallace
Fax: (858)622-1424
Email: kwallace@svb.com
 
 
with a copy (which shall not constitute notice) to:
Cooley LLP
4401 Eastgate Mall
San Diego, CA   92121-1909
Attn: Karla A. Lyon, Esq.
Fax: (858) 550-6420
Email: klyon@cooley.com

23

--------------------------------------------------------------------------------

EXECUTION VERSION
11.         CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
 
California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Collateral Agent and each Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Collateral Agent or any Lender from bringing suit or taking
other legal action in any other jurisdiction to realize on the Collateral or any
other security for the Obligations, or to enforce a judgment or other court
order in favor of Collateral Agent or any Lender.  Borrower expressly submits
and consents in advance to such jurisdiction in any action or suit commenced in
any such court, and Borrower hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower  at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT
AND EACH LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
 The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings.  The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a).  Nothing in
this paragraph shall limit the right of any party at any time to exercise
self‑help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
24

--------------------------------------------------------------------------------

EXECUTION VERSION
12.         GENERAL PROVISIONS
12.1         Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not
transfer, pledge or assign this Agreement or any rights or obligations under it
without Collateral Agent’s and each Lender’s prior written consent (which may be
granted or withheld in Collateral Agent’s and each Lender’s discretion, subject
to Section 12.6).  The Lenders have the right, without the consent of or notice
to Borrower, to sell, transfer, assign, pledge, negotiate, or grant
participation in (any such sale, transfer, assignment, negotiation, or grant of
a participation, a “Lender Transfer”) all or any part of, or any interest in,
the Lenders’ obligations, rights, and benefits under this Agreement and the
other Loan Documents; provided, however, that any such Lender Transfer (other
than a transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer (i) in respect of the Warrants (which shall be governed
by the terms of the Warrants) or (ii) in connection with (x) assignments by a
Lender due to a forced divestiture at the request of any regulatory agency; or
(y) upon the occurrence of a default, event of default or similar occurrence
with respect to a Lender’s own financing or securitization transactions) shall
be permitted, without Borrower’s consent, to any Person which is an Affiliate or
Subsidiary of Borrower, a direct competitor of Borrower or a vulture hedge fund
or distressed debt purchaser, each as determined by Collateral Agent.
 
12.2        Indemnification.  Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s  gross negligence or willful misconduct.  Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct.
 
12.3        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.4        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.5        Correction of Loan Documents.  Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties.
 
12.6        Amendments in Writing; Integration.  (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:
25

--------------------------------------------------------------------------------

EXECUTION VERSION
(i)            no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment or
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;
 
(ii)           no such amendment, waiver or modification that would affect the
rights and duties of Collateral Agent shall be effective without Collateral
Agent’s written consent or signature;
 
(iii)         no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.6 or the definitions of the terms used in this
Section 12.6 insofar as the definitions affect the substance of this Section
12.6; (F) consent to the assignment, delegation or other transfer by Borrower of
any of its rights and obligations under any Loan Document or release Borrower of
its payment obligations under any Loan Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; (G) amend any of the provisions of Section 9.4 or
amend any of the definitions of Pro Rata Share, Term Loan Commitment, Commitment
Percentage or that provide for the Lenders to receive their Pro Rata Shares of
any fees, payments, setoffs or proceeds of Collateral hereunder; (H) subordinate
the Liens granted in favor of Collateral Agent securing the Obligations; or (I)
amend any of the provisions of Section 12.10.  It is hereby understood and
agreed that all Lenders shall be deemed directly affected by an amendment,
waiver or other modification of the type described in the preceding clauses (C),
(D), (E), (F), (G) and (H) of the preceding sentence;
 
(iv)         the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Collateral Agent pursuant to which any Lender may agree to give its
consent in connection with any amendment, waiver or modification of the Loan
Documents only in the event of the unanimous agreement of all Lenders.
 
 (b)            Other than as expressly provided for in Section
12.6(a)(i)‑(iii), Collateral Agent may, if requested by the Required Lenders,
from time to time designate covenants in this Agreement less restrictive by
notification to a representative of Borrower.
 
 (c)            This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
 
12.7         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
12.8         Survival.  All covenants, representations and warranties made in
this Agreement continue in full force and effect until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  Without
limiting the foregoing, except as otherwise provided in Section 4.1, the grant
of security interest by Borrower in Section 4.1 shall survive until the
termination of all Bank Services Agreements.  The obligation of Borrower in
Section 12.2 to indemnify each Lender and Collateral Agent, as well as the
confidentiality provisions in Section 12.9 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
26

--------------------------------------------------------------------------------

EXECUTION VERSION
 
12.9         Confidentiality.  In handling any confidential information of
Borrower or any of its Subsidiaries, the Lenders and Collateral Agent shall
exercise the same degree of care that it exercises for their own proprietary
information, but disclosure of information may be made: (a) subject to the terms
and conditions of this Agreement, to the Lenders’ and Collateral Agent’s
Subsidiaries or Affiliates, or in connection with a Lender’s own financing or
securitization transactions and upon the occurrence of a default, event of
default or similar occurrence with respect to such financing or securitization
transaction; (b) to prospective transferees (other than those identified in (a)
above) or purchasers of any interest in the Credit Extensions (provided,
however, the Lenders and Collateral Agent shall, except upon the occurrence and
during the continuance of an Event of Default, obtain such prospective
transferee’s or purchaser’s agreement to the terms of this provision or to
similar confidentiality terms); (c) as required by law, regulation, subpoena, or
other order provided that Collateral Agent and each Lender shall use reasonable
efforts to provide prior written notice to Borrower of such disclosure, unless
such notice is prohibited by applicable law or an order of a governmental
authority; (d) to Lenders’ or Collateral Agent’s regulators or as otherwise
required in connection with an examination or audit; (e) as Collateral Agent
reasonably considers appropriate in exercising remedies under the Loan
Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein and the persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential. Confidential
information does not include information that either: (i) is in the public
domain or in the Lenders’ and/or Collateral Agent’s possession when disclosed to
the Lenders and/or Collateral Agent, or becomes part of the public domain after
disclosure to the Lenders and/or Collateral Agent (other than by the actions of
the Lenders and/or Collateral Agent); or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
 Collateral Agent and the Lenders may also: (i) use confidential information for
any of their internal record keeping, due diligence, risk analysis, market
analysis, maintenance and development of client databases, statistical and
reporting purposes; (ii) use Borrower's name and the principal terms of the
Loans for customary client reference purposes; and (iii) use masked confidential
information for regulatory reporting purposes to the extent required by or
advisable under applicable law.  The provisions of this Section 12.9 shall
survive the termination of this Agreement.  The agreements provided under this
Section 12.9 supersede all prior agreements, understanding, representations,
warranties, and negotiations between the parties about the subject matter of
this Section 12.9.
 
12.10     Right of Set Off.  Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.11     Silicon Valley Bank as Agent.  Collateral Agent hereby appoints SVB as
its agent (and SVB hereby accepts such appointment) for the purpose of
perfecting Collateral Agent’s Liens in assets which, in accordance with Article
8 or Article 9, as applicable, of the Code can be perfected by possession or
control, including without limitation, all Deposit Accounts maintained at SVB.
 
12.12     Cooperation of Borrower.  If necessary, Borrower agrees to (i) execute
any documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.
27

--------------------------------------------------------------------------------

EXECUTION VERSION
13.         JOINT VENTURE TERMINATION
 
Notwithstanding anything in this Agreement to the contrary, (a) Borrower may
purchase certain assets (including without limitation all stock of
Olympus-Cytori that is owned by Olympus) from Olympus pursuant to the terms of a
JV Termination Agreement, and (b) Borrower may perform all of its obligations
under the JV Termination Agreement, except that Borrower may not make any
payments of the “Total Purchase Price” (as such term is defined in the JV
Termination Agreement) other than the “Initial Payment”, each “Installment
Payment” and any payments in connection with the exercise of the “Olympus
Payment Option” (as each of such terms are defined in the JV Termination
Agreement); provided, however, that (i) Borrower shall deliver to Collateral
Agent a copy of any other agreements or documents executed or delivered in
connection with JV Agreement promptly upon the execution and delivery thereof,
(ii) Borrower may not make any payments to Olympus pursuant to the “One Year
Payment Option”, the “Two Year Payment Option”, or the “Extended Payment Option”
(as such terms are defined in the JV Termination Agreement) except for each
“Installment Payment”, without the prior written consent of Collateral Agent and
the Required Lenders, (iii) promptly upon the effectiveness of the assignment to
Borrower of the “Assigned Patents” under (and as such term is defined in the
JV Termination  Agreement, the  Borrower  will  execute a  supplement  to  the
 IP Agreement to include such Assigned Patents, to be filed in the United States
Patent and Trademark Office, (iv) as soon as practicable (in light of the time
period necessary to transfer certain assets to Olympus-Cytori as contemplated by
the JV Termination  Agreement) following the effectiveness of the JV Termination
Agreement, Borrower will initiate dissolution of Olympus-Cytori and use its best
efforts to complete such dissolution at the earliest date thereafter (and
provide evidence of its dissolution to Collateral Agent promptly thereafter) and
cause all of the assets of Olympus-Cytori to be transferred and assigned to
Borrower, and Borrower will execute such other documents and take such other
actions as may be required by Collateral Agent for Collateral Agent to obtain a
security interest in all such transferred assets of Olympus-Cytori, and (v)
notwithstanding the provisions of this Agreement to the contrary, until
Olympus-Cytori is dissolved  as described in the foregoing clause (iv), Borrower
shall not make Investments in Olympus-Cytori in excess of $50,000 in the
aggregate.  The failure of Borrower to take any action or satisfy any conditions
described in the preceding sentence shall constitute an immediate Event of
Default hereunder.
 
14.        DEFINITIONS
 
14.1         Definitions.  As used in this Agreement, the following terms have
the following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Amortization Date” is August 1, 2014, or if the Revenue Event occurs (and
evidence of its occurrence reasonably satisfactory to the Collateral Agent is
provided to the Collateral Agent no later than July 25, 2014) then February 1,
2015.
28

--------------------------------------------------------------------------------

EXECUTION VERSION
 
“Annual Projections” is defined in Section 6.2(a).
 
“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.
 
“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.
 
“Approved Lender” is defined in Section 12.1.
 
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
 
“Bank” is defined in the preamble hereof.
 
“Basic Rate” is, with respect to a Term Loan, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the greater of (i)
Nine and Three-Quarters percent (9.75%) and (ii) the sum of (a) the three (3)
month U.S. LIBOR rate reported in the Wall Street Journal three (3) Business
Days prior to the Funding Date of such Term Loan, plus (b) Nine and Forty-Seven
Hundredths percent (9.47%).
 
“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.
 
“Cash Burn Amount” means, with respect to Borrower and its consolidated
Subsidiaries, as of any date of determination and based on the financial
statements most recently delivered to Collateral Agent and the Lenders in
accordance with this Agreement:
 
(1) the product of (i) the sum of, without duplication, (A) net income (loss),
plus (B) depreciation, amortization and other non-cash charges (excluding
accruals for cash expenses made in the ordinary course of business), minus (C)
non-financed capital expenditures, minus (D) non-cash revenue, in each case of
clauses (A), (B), (C) and (D), for the immediately preceding six month period on
a trailing basis, divided by (ii) six,
minus
 
(2) the product of (i) the current portion of interest bearing liabilities due
and payable in the immediately succeeding six months divided by (ii) six.
 
29

--------------------------------------------------------------------------------

EXECUTION VERSION
“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent.  For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments.  Notwithstanding
the foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long‑term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security (each,
an
“Auction Rate Security”).
 
“Celuton Systems” are defined in Section 6.11.
 
“Claims” are defined in Section 12.2.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.
 
“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.
 
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Communication” is defined in Section 10.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
30

--------------------------------------------------------------------------------

EXECUTION VERSION
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is Borrower’s deposit account designated in writing
to Collateral Agent prior to the Effective Date.
 
“Designated Transactions” means those certain transactions described in the
Disclosure Letter.
 
“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.
 
“Disclosure Letter” means the disclosure letter dated as of the Effective Date
containing certain disclosures and schedules delivered by Borrower to Collateral
Agent, on behalf of the Lenders.
 
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then‑prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
“Effective Date” is defined in the preamble of this Agreement.
 
“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent.
 Notwithstanding the foregoing, (x) in connection with assignments by a Lender
due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party and (y) in connection with a Lender’s own financing or
securitization transactions, the restrictions set forth herein shall not apply
and Eligible Assignee shall mean any Person or party providing such financing or
formed to undertake such securitization transaction and any transferee of such
Person or party upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction;
provided that no such sale, transfer, pledge or assignment under this clause (y)
shall release such Lender from any of its obligations hereunder or substitute
any such Person or party for such Lender as a party hereto until Collateral
Agent shall have received and accepted an effective assignment agreement from
such Person or party in form satisfactory to Collateral Agent executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee as Collateral
Agent reasonably shall require.
31

--------------------------------------------------------------------------------

EXECUTION VERSION
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
 
“Existing Indebtedness” is the indebtedness of Borrower to Oxford Finance LLC,
Silicon Valley Bank and General Electric Capital Corporation in the aggregate
principal outstanding amount as of the Effective Date of approximately Seventeen
Million Three Hundred Thousand Dollars ($17,300,000) pursuant to that certain
Amended and Restated Loan and Security Agreement, dated June 11, 2010, entered
into by and between General Electric Capital Corporation and Borrower, as
subsequently amended to, among other things, include Oxford Finance LLC and
Silicon Valley Bank as lenders thereunder.
 
“Event of Default” is defined in Section 8.
 
“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.
 
“Final Payment Percentage” is three percent (3.00%).
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.
 
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
 
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.
32

--------------------------------------------------------------------------------

EXECUTION VERSION
 
“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self‑regulatory
organization.
 
“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent with
the Required Lenders’ and the Collateral Agent’s approval (which approval may be
withheld by the Required Lenders or the Collateral Agent in their or its
respective discretion).
 
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Insolvent” means not Solvent.
 
“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:
 
(a)            its Copyrights, Trademarks and Patents;
 
(b)            any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know‑how, operating
manuals;
 
(c)            any and all source code;
 
(d)            any and all design rights which may be available to Borrower;
33

--------------------------------------------------------------------------------

EXECUTION VERSION
(e)            any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)            all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.
 
“JV Termination Agreement” is that certain Joint Venture Termination Agreement,
dated May 8, 2013, by and between Borrower and Olympus regarding, among other
things, the termination of a joint venture carried out pursuant to
Olympus-Cytori.
 
 “IP Agreement” is that certain Intellectual Property Security Agreement entered
into by and between Borrower and Collateral Agent dated as of the Effective
Date, as such may be amended from time to time.
 
“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is
Christopher J. Calhoun as of the Effective Date, and (ii) Chief Financial
Officer, who is Mark E. Saad as of the Effective Date.
 
“Lender” is any one of the Lenders.
 
“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
 
“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.
 
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, each Compliance Certificate, each Disbursement Letter, each Loan
Payment/Advance Request Form and any Bank Services Agreement, the Post Closing
Letter, the IP Agreement, any subordination agreements, any note, or notes or
guaranties executed by Borrower or any other Person, and any other present or
future agreement entered into by Borrower, any Guarantor or any other Person for
the benefit of the Lenders and Collateral Agent in connection with this
Agreement; all as amended, restated, or otherwise modified.
 
“Loan Parties” means, collectively, Borrower and the Guarantors.
 
“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B‑2.
34

--------------------------------------------------------------------------------

EXECUTION VERSION
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
financial condition of Borrower and its Subsidiaries, taken as a whole; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.
 
“Maturity Date” is, for the Term Loan, July 1, 2017.
 
“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents (other than the Warrants), or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).
 
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
 
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
 
“Olympus” means Olympus Corporation, a corporation organized and existing under
the laws of Japan.
 
“Olympus-Cytori” means Olympus-Cytori, Inc., a Delaware corporation.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on August 1, 2013.
 
“Perfection Certificate” and “Perfection Certificates” is defined in Section
5.1.
 
“Permitted Indebtedness” is:
 
(a)            Borrower’s Indebtedness to the Lenders and Collateral Agent under
this Agreement and the other Loan Documents;
 
(b)            Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);
 
(c)            Subordinated Debt;
 
(d)            unsecured Indebtedness to trade creditors incurred in the
ordinary course of business;
 
(e)            Indebtedness consisting of capitalized lease obligations and
purchase money Indebtedness, in each case incurred by Borrower or any of its
Subsidiaries to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such person, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness does not exceed Two
Hundred Fifty Thousand Dollars ($250,000.00) at any time and (ii) the principal
amount of such Indebtedness does not exceed the lower of the cost or fair market
value (plus taxes, shipping and installation expenses) of the property so
acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made);
35

--------------------------------------------------------------------------------

EXECUTION VERSION
 
(f)            Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of Borrower’s business;
 
(g)            obligations under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement entered into in the ordinary course of business and
designed to alter the risks arising from fluctuations in currency values or
interest rates, but not for speculative purposes;
 
(h)            guaranties by Borrower or any Guarantor of obligations or
liabilities of other Borrowers or Guarantors Loan Parties, so long as no Default
or Event of Default would occur either before or after giving effect to any such
guaranty
 
(i)            Indebtedness incurred by Foreign Subsidiaries from third party
financial institutions in an aggregate outstanding amount not in excess of
$250,000 at any time;
 
(j)            Indebtedness consisting of SVB Cash Management Obligations owing
by Borrower to Silicon Valley Bank in an amount not to exceed $250,000 in the
aggregate at any time;
 
(k)            Indebtedness consisting of Wells Fargo L/C Obligations owing by
Borrower to Wells Fargo Bank, N.A. in an amount not to exceed $350,000 in the
aggregate at any time;
 
(l)            Indebtedness owing by any Loan Party to another Loan Party,
provided that (i) each Loan Party shall have executed and delivered to each
other Loan Party a demand note (each, an “Intercompany Note”) to evidence such
intercompany loans or advances owing at any time by each Loan Party to the other
Loan Parties, which Intercompany Note shall be in form and substance reasonably
satisfactory to Agent and shall be pledged and delivered to Agent pursuant to
the Pledge Agreement as additional Collateral for the Obligations, (ii) any and
all Indebtedness of any Loan Party to another Loan Party shall be subordinated
to the Obligations pursuant to the subordination terms set forth in each
Intercompany Note, and (iii) no Default or Event of Default would occur either
before or after giving effect to any such Indebtedness;
 
(m)            Intercompany Indebtedness corresponding to Investments of the
type described in clause (l) of the definition of Permitted Investments; and
 
(n)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (m) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be.
 
“Permitted Investments” are:
 
(a)            Investments disclosed on the Perfection Certificate(s) and
existing on the Effective Date;
 
(b)            (i) Investments consisting of cash and Cash Equivalents, and (ii)
any Investments permitted by Borrower’s investment policy attached hereto as
Exhibit E, provided that any amendment thereto must be approved in writing by
Collateral Agent (such approval not to be unreasonably withheld);
 
(c)            Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;
36

--------------------------------------------------------------------------------

EXECUTION VERSION
 
(d)            Investments consisting of Deposit Accounts in which Collateral
Agent has a perfected security interest;
 
(e)            Investments in connection with Transfers permitted by Section
7.1;
 
(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate for (i) and (ii) in any fiscal year;
 
(g)            Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;
 
(h)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
shall not apply to Investments of Borrower in any Subsidiary;
 
(i)            Investments by Borrower consisting of notes receivable or equity
investments in one or more Subsidiaries made pursuant to arm’s length
transactions not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate in any fiscal year for each Subsidiary;
 
(j)            Investments in joint ventures or strategic alliances in the
ordinary course of business consisting of the licensing of technology, the
development of technology or the providing of support, provided that (I) any
cash Investments do not exceed $250,000 in the aggregate in any fiscal year and
(II) no Default or Event of Default exists at the time of such Investment or
would be caused after giving effect thereto;
(k)            leases and placements of Celution Systems to physicians or other
health care providers in accordance with clause (iii) of the definition of
Permitted Locations in Section 6.11;
 
(l)            Investments (i) by Borrower and any Guarantor in Borrower or
another Guarantor; (ii) by Subsidiaries that are not Guarantors in Borrower or
any other Subsidiary; (iii) by Subsidiaries that are not Guarantors in other
Subsidiaries that are not Guarantors; and (iv) by Borrower and any Guarantor in
a Subsidiary that is not a Guarantor, in an aggregate amount not to exceed (i)
Three Hundred Thousand Dollars ($300,000) per quarter in the aggregate for
Borrower’s Japan Subsidiary; and (ii) One Hundred Twenty-Five Thousand Dollars
($125,000) per quarter in the aggregate for all other Subsidiaries (and which
aggregate amounts shall include, without duplication, loans made pursuant to
clause (n) of the definition of Permitted Indebtedness); and
 
(m)            Investments consisting of the creation of Subsidiaries, provided
that the amount of any loans or capital contributions in such Subsidiaries shall
otherwise qualify as Permitted Investments.
 
“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, (B) non-exclusive licenses for the use of
the Intellectual Property of Borrower or any of its Subsidiaries entered into in
the ordinary course of business, (C)exclusive licenses for the use of the
Intellectual Property of Borrower or any of its Subsidiaries entered into in the
ordinary course of business, provided, that, with respect to each such license
described in clause (C), (i) no Event of Default has occurred or is continuing
at the time of such license; (ii) the license constitutes an arms‑length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property; (iii) in the case of any exclusive license, (x) Borrower delivers five
(5) days’ prior written notice and a brief summary of the terms of the proposed
license to Collateral Agent and the Lenders and delivers (to the extent
permitted under any applicable confidentiality or non-disclosure arrangements)
to Collateral Agent and the Lenders copies of the final executed licensing
documents entered into in connection with the exclusive license promptly upon
consummation thereof (provided that Borrower shall use commercially reasonable
efforts to ensure that the confidentiality provisions of such licensing
documentation permit Borrower to deliver such documents to Collateral Agent and
the Lenders, and if the Borrower fails to obtain such permission, Borrower shall
deliver to Collateral Agent and the Lenders such licensing documentation
redacted to the extent necessary to comply with such confidentiality
restrictions) and (y) any such license could not result in a legal transfer of
title of the licensed property but may be exclusive in respects other than
territory and may be exclusive as to territory only as to discrete geographical
areas outside of the United States; and (iv) all upfront payments, royalties,
milestone payments or other proceeds arising from the licensing agreement that
are payable to Borrower or any of its Subsidiaries are paid to a Deposit Account
that is governed by a Control Agreement; (D) licenses under which Borrower or a
Subsidiary is the licensee that are disclosed on the Perfection Certificate or
are otherwise immaterial to the business of Borrower and its Subsidiaries, taken
as a whole; (E) licenses permitted under clause (j) of the definition of
Permitted Investments; and (F) licenses granted in connection with the
Designated Transactions.
37

--------------------------------------------------------------------------------

EXECUTION VERSION
 
“Permitted Liens” are:
 
(a)            Liens existing on the Effective Date and disclosed on the
Perfection Certificate or  arising under this Agreement or the other Loan
Documents (other than Liens that pursuant to the express terms hereof are to be
removed on or before the Effective Date);
 
(b)            Liens for taxes, fees, assessments or other government charges or
levies, either (i) not yet delinquent or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
 
(c)            Liens securing Indebtedness permitted under clause (e) of the
definition of “Permitted Indebtedness,” provided that (i) such liens exist prior
to the acquisition of, or attach substantially simultaneous with, or within
twenty (20) days after the, acquisition, lease, repair, improvement or
construction of, such property financed or leased by such Indebtedness and (ii)
such liens do not extend to any property of Borrower other than the property
(and proceeds thereof) acquired, leased or built, or the improvements or
repairs, financed by such Indebtedness;
 
(d)            Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, and which are not delinquent or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
 
(e)            Liens to secure payment of workers’ compensation, employment
insurance, old‑age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
 
(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(g)            leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non‑exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Collateral
Agent or any Lender a security interest therein;
 
(h)            banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses,
overdraft obligations or other obligations permitted to be secured by the
applicable account control agreement in favor of Collateral Agent for the
benefit of the Lenders, and provided such accounts are maintained in compliance
with Section 6.6(b) hereof;
38

--------------------------------------------------------------------------------

EXECUTION VERSION
(i)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;
 
(j)            Liens consisting of Permitted Licenses;
 
(k)            the rights and interests of licensors under licenses (but
restricted to the assets that are subject to such licenses) where Borrower or a
Subsidiary is the licensee;
 
(l)            zoning restrictions, easements, rights of way, encroachments or
other restrictions on the use of, and other minor defects or irregularities in
title with respect to, any real property of Borrower or its Subsidiaries so long
as the same do not materially impair the use of such real property by Borrower
or such Subsidiary;
 
(m)            purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(n)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(o)             Liens of Silicon Valley Bank on a Certificate of Deposit in an
aggregate amount not to exceed $250,000 (the “SVB Certificate of Deposit”)
issued by Silicon Valley Bank to Borrower to secure the SVB Cash Management
Obligations;
 
(p)            Liens of Wells Fargo Bank, N.A. on a Certificate of Deposit in an
aggregate amount not to exceed $350,000 (the “Wells Fargo Certificate of
Deposit”) issued by Wells Fargo Bank, N.A. to Borrower to secure the Wells Fargo
L/C Obligations; and
 
(q)            Liens of landlords (i) arising by statute or under any lease or
related contractual obligation entered into in the ordinary course of business,
(ii) on fixtures and movable tangible property located on the real property
leased or subleased from such landlord, (iii) for amounts not yet due or that
are being contested in good faith by appropriate proceedings diligently
conducted, (iv) for which adequate reserves or other appropriate provisions are
maintained on the books of such Loan Party in accordance with GAAP and (v) which
Liens are subordinated to the security interests granted hereunder pursuant to a
landlord waiver, to the extent required hereunder.
 
“Permitted Locations” are defined in Section 6.11.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.
 
 “Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:
 
(i)            for a prepayment made on or after the Funding Date of such Term
Loan through and including the first anniversary of the Funding Date of such
Term Loan, three percent (3.00%) of the outstanding principal amount of such
Term Loan prepaid;
 
(ii)           for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, two percent (2.00%) of
the outstanding principal amount of the Term Loan prepaid; and
39

--------------------------------------------------------------------------------

EXECUTION VERSION
(iii)         for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan, one percent (1.00%) of the
outstanding principal amount of the Term Loan prepaid.
 
“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loan held
by such Lender by the aggregate outstanding principal amount of all Term Loan.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.
 
“Revenue Event” is the achievement by Borrower of consolidated net revenues of
at least Twenty-Seven Million Dollars ($27,000,000) for the trailing twelve
month period ending June 30, 2014, as determined by Collateral Agent based upon
written evidence satisfactory to Collateral Agent.
 
“Secured Promissory Note” is defined in Section 2.4.
 
“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary (other than a Foreign Subsidiary), in any Subsidiary;
provided that, “Shares” shall mean sixty‑five percent (65%) of the issued and
outstanding capital stock, membership units or other securities owned or held of
record by Borrower or its Subsidiary in any Foreign Subsidiary and zero percent
of the issued and outstanding capital stock, membership units or other
securities owned or held of record by any Foreign Subsidiary.
 
“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.
40

--------------------------------------------------------------------------------

EXECUTION VERSION
“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.
 
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.
 
“SVB Cash Management Obligations” means obligations, Indebtedness and
liabilities to Silicon Valley Bank with respect to (i) credit card, payroll and
foreign exchange services provided by Silicon Valley Bank to Borrower or its
Subsidiaries and (ii) standby letters of credit issued by Silicon Valley Bank on
behalf of Borrower or its Subsidiaries.
 
“Term Loan” is defined in Section 2.2(a)(ii) hereof.
 
“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender or such Lender’s Affiliates.
 
“Wells Fargo L/C Obligations” means reimbursement obligations with respect to a
letter of credit issued for the benefit of the landlord with respect to the
lease of the facilities located at 3020 Callan Rd, San Diego, California 92121.


[Balance of Page Intentionally Left Blank]
 
41

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
CYTORI THERAPEUTICS, INC.
 
By
/s/ Mark E Saad
Name:
Mark E. Saad
Title:
CFO
 
 
COLLATERAL AGENT AND LENDER:
 
OXFORD FINANCE LLC
 
 
By
/s/ Mark Davis
Name:
Mark Davis
Title:
Vice President - Finance, Secretary & Treasurer
 
 
LENDER:
 
SILICON VALLEY BANK
 
 
By
/s/ Kevin Wallace
Name:
Kevin Wallace
Title:
Vice President

 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE 1.1

Lenders and Commitments
 
 
Term Loan
 
Lender
Term Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$24,000,000
88.89%
SILICON VALLEY BANK
$3,000,000
11.11%
TOTAL
$27,000,000
100.00%

 
 

--------------------------------------------------------------------------------